Name: Council Regulation (EC) NoÃ 1343/2007 of 13 November 2007 amending Regulation (EC) NoÃ 1543/2000 establishing a Community framework for the collection and management of the data needed to conduct the common fisheries policy
 Type: Regulation
 Subject Matter: fisheries;  information technology and data processing
 Date Published: nan

 17.11.2007 EN Official Journal of the European Union L 300/24 COUNCIL REGULATION (EC) No 1343/2007 of 13 November 2007 amending Regulation (EC) No 1543/2000 establishing a Community framework for the collection and management of the data needed to conduct the common fisheries policy THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) Council Regulation (EC) No 1543/2000 (2) establishes that the first Community Programme and the first programming period are to cover the period from 2002 to 2006. (2) Regulation (EC) No 1543/2000 is to be replaced by a new Regulation in order to implement new approaches to fisheries management. Such approaches include the transition from fish stock-based management to a fleet- and area-based management as well as the ecosystem approach. Pending the adoption of that new Regulation, it is necessary to establish a second programming period covering the years 2007 and 2008 in order to ensure consistent and synchronised programming at Community and national level. (3) Regulation (EC) No 1543/2000 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1543/2000 is hereby amended as follows: 1. Article 5(1) shall be replaced by the following: 1. In accordance with the procedure referred to in Article 9(2), the Commission shall define, in conformity with the framework defined in Annex I, a minimum Community programme covering the information absolutely needed for scientific evaluations, and an extended Community programme that shall include, in addition to the information contained in the minimum programme, information likely to improve substantially the scientific evaluations. The first Community programme shall cover the years 2002 to 2006 inclusive and the second Community programme shall cover the years 2007 and 2008.; 2. Article 6(1) shall be replaced by the following: 1. Each Member State shall draw up a national programme of collection and management of data. The first programming period shall cover the years 2002 to 2006 inclusive. The second programming period shall cover the years 2007 and 2008. The programme shall describe both the collection of the detailed data and the processing needed to produce aggregated data in accordance with the principles set out in Article 3. It shall specify the links between it and the Community programmes drawn up under Article 5.. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 November 2007. For the Council The President F. TEIXEIRA DOS SANTOS (1) Opinion of the European Parliament of 11 October 2007 (not yet published in the Official Journal). (2) OJ L 176, 15.7.2000, p. 1.